DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) and Bae et al. (U.S. Pub. No. 2019/0157627 A1).
Regarding claim 9, Yang discloses a display device comprising:
an isolation structure (FIG. 6K: 501/503/507, see paragraph 0112) over a reflector electrode (FIG. 6K: 103, see paragraph 0060);
a transparent electrode disposed over the isolation structure (FIG. 6K: 104, see paragraph 0105);
an optical emitter structure disposed over the transparent electrode (FIG. 3: 105, see paragraph 0060);
a via structure extending from the top surface of the isolation structure to the reflector electrode and (FIG. 6K: 505, see paragraph 0114).
Yang is silent in regards to an outer portion that directly overlies the top surface of the isolation structure; and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure, wherein the hard mask layer comprises a different material than the via structure and the isolation structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure to completely separate the via structure from the top surface of the isolation structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
Yang discloses the isolation structure is SiO (see paragraph 0105), the via structure is a conductive layer (see paragraph 0112-0113). Lee discloses the hard mask layer as SiN (see paragraph 0072). As such, the combination discloses the hard mask layer comprises a different material than the via structure and the isolation structure.
Yang, modified by Lee so as to incorporate the hard mask of Lee then discloses the top surface of the isolation structure has a first portion that directly contacts the hard mask layer and a second portion that directly contacts the transparent electrode (FIG. 6K: 104 disposed completely over 501/503; as such when Yang includes the hard mask of Lee surrounding the via, the combination yields a structure in which the isolation structure of Yang as a first portion directly contacting the hard mask, and a second portion directly contacting 104). Because surface roughness is a measurable property of the layer, the combination further inherently discloses the first portion has a first average surface roughness and the second portion has a second average surface roughness.
The combination does not explicitly disclose the first average surface roughness is about equal to the second average roughness.
Bae discloses a device in which the isolation structure has a uniform upper surface roughness (FIG. 10: S2, see paragraph 0156). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bae to the teachings of the combination so as to provide an isolation structure with excellent flatness (see paragraph 0156).
Applying the flatness of the isolation structure of Bae to the teachings of the combination provides for a uniform surface roughness such that both the first portion underlying the hard mask and the second portion underlying the transparent electrode have equal surface roughnesses as claimed. 
Regarding claim 11, Yang discloses the isolation structure comprises silicon dioxide (see paragraph 0105). Yang, as previously modified by Lee, discloses the hard mask layer comprises silicon nitride (see Lee paragraph 0072).
Regarding claim 13, Yang discloses the via structure directly contacts the reflector electrode (FIG. 6K: 505 directly contacts 103).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) and Bae et al. (U.S. Pub. No. 2019/0157627 A1) as applied to claim 9 above, and further in view of Saito et al. (U.S. Pub. No. 2014/0061916 A1).
Regarding claim 12, the combination is silent in regards to TiN.
Saito discloses a via comprising TiN (see paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Saito, including the specific material of the via, to the teachings of the combination and arrive at the claim 12 limitation. The motivation to do so is that the combination yields the predictable results of selecting a known material for its intended use as a via electrode, and the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim(s) 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) and Shin et al. (U.S. Pub. No. 2019/0198819 A1).
Regarding claim 21, Yang disclose a display device comprising:
a reflector electrode coupled to an interconnect structure (FIG. 6K: 103, see paragraph 0060; reflector electrode connected to interconnects in 101);
an isolation structure disposed over the reflector electrode (FIG. 6K: 501/503/507, see paragraph 0112);
a via structure extending from a top surface of the isolation structure to the reflector electrode (FIG. 6K: 505, see paragraph 0114);
a transparent electrode disposed over the isolation structure (FIG. 6K: 104, see paragraph 0105); wherein a bottom most surface of the transparent electrode is arranged below the top surface of the isolation structure (see FIG. 1: bottom of 104 is below top of isolation 107) and directly contacts the via structure (104 directly contacts 505 so as to have electrical connection between 103 and 104); and
an optical emitter structure disposed over the transparent electrode (FIG. 3: 105, see paragraph 0060).
Yang is silent in regards to an outer portion that directly overlies the top surface of the isolation structure; a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure.
Lee discloses the via comprising an outer portion that directly overlies the top surface of the isolation structure (FIG. 2: outer portions of 271, see paragraph 0075) and a hard mask layer arranged directly between the top surface of the isolation structure and the outer portion of the via structure (FIG. 2: 260, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the claim so as to provide a barrier to reduce effects caused by outgassing (see paragraph 0069).
The combination is silent in regards to the transparent electrode having a bottom protrusion protruding to below the top surface of the isolation structure and directly contacting a pair of inner sidewalls of the via structure.
Shin discloses the transparent electrode (FIG. 5: ANO, see paragraph 0047) having a bottom protrusion protruding to below the top surface of the isolation structure and directly contacting a pair of inner sidewalls of the via structure (FIG. 5: ANO protrudes downwards into OC1 along inner sidewalls of via structure RFL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shin to the teachings of the combination so as to increase connection between the transparent electrode and a transistor below (see paragraph 0056).
Regarding claim 22, Yang, as previously modified by Lee, discloses the via structure has a first width that is a maximum width of the via structure, wherein the hard mask layer has a second width that is a maximum width of the hard mask layer, and wherein the first width is less than the second width (see Lee FIG. 2: hard mask layer has greater width extension than via 271).
Regarding claim 24, Yang, as previously modified by Lee, discloses upper surfaces of the hard mask layer directly contact the via structure and the transparent electrode (the hard mask underlies the via of Lee and has a greater lateral extent; as such, when applied to the teachings of Yang, the hard mask will directly contact the via as shown in Lee and also directly contact transparent electrode 104 outside the lateral extent of the via).
Regarding claim 25, Yang discloses the isolation structure comprises silicon dioxide (see paragraph 0105). Yang, as previously modified by Lee, discloses the hard mask layer comprises silicon nitride (see Lee paragraph 0072).
Regarding claim 26, Yang, as previously modified by Lee, discloses the via structure comprises a different material than the hard mask layer (Yang discloses a conductive via, Lee discloses a dielectric hard mask).
Regarding claim 27, Yang, as previously modified by Lee, discloses the hard mask layer has a first thickness (left to right extension of the hard mask), wherein the outer portion of the via structure has a second thickness that is different than the first thickness (left to right extension of the via), and wherein the first and second thickness are measured in the same direction (see Lee FIG. 2: hard mask layer has greater left-right thickness than via 271).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) and Shin et al. (U.S. Pub. No. 2019/0198819 A1) as applied to claim 21 above, and further in view of Lee et al. (U.S. Pub. No. 2015/0129857 A1, referred to herein as ‘857).
Regarding claim 23, Yang, as modified by Lee, inherently discloses the via structure has a topmost surface that has a first average surface roughness, and the hard mask layer has a topmost surface that has a second average surface roughness (surface roughness is a property of the layers and both the via of Yang and the hard mask of Lee inherently possess a first and second surface roughness.
The combination is silent in regards to the second roughness being greater than the first.
‘857 discloses a layer underlying the outer portions of the via (FIG. 1: 135, see paragraph 0033), wherein the layer has a high surface roughness (see paragraph 0033). The high surface roughness of the underlayer leads to scattering and increased luminous efficiency (see paragraph 0033). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘857 to the teachings of the combination such that the hard mask of Lee has a greater surface roughness than the via. The motivation to do so is to obtain the beneficial luminous properties discussed above.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2021/0028243 A1) in view of Lee et al. (U.S. Pub. No. 2014/ 0078120 A1) and Shin et al. (U.S. Pub. No. 2019/0198819 A1) as applied to claim 21 above, and further in view of Bae et al. (U.S. Pub. No. 2019/0157627 A1).
Regarding claim 31, Yang, modified by Lee so as to incorporate the hard mask of Lee then discloses the top surface of the isolation structure has a first portion that directly contacts the hard mask layer and a second portion that directly contacts the transparent electrode (FIG. 6K: 104 disposed completely over 501/503; as such when Yang includes the hard mask of Lee surrounding the via, the combination yields a structure in which the isolation structure of Yang as a first portion directly contacting the hard mask, and a second portion directly contacting 104). Because surface roughness is a measurable property of the layer, the combination further inherently discloses the first portion has a first average surface roughness and the second portion has a second average surface roughness.
The combination does not explicitly disclose the first average surface roughness is about equal to the second average roughness.
Bae discloses a device in which the isolation structure has a uniform upper surface roughness (FIG. 10: S2, see paragraph 0156). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bae to the teachings of the combination so as to provide an isolation structure with excellent flatness (see paragraph 0156).
Applying the flatness of the isolation structure of Bae to the teachings of the combination provides for a uniform surface roughness such that both the first portion underlying the hard mask and the second portion underlying the transparent electrode have equal surface roughnesses as claimed. 

Allowable Subject Matter
Claims 1, 3-6, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art does not teach nor render obvious the hard mask layer and the via structure form a pair of common sidewalls respectively on opposite sides of the via structure, and wherein the transparent electrode directly contacts each of the common sidewalls from top to bottom, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a search of the prior art does not teach nor render obvious the isolation structure completely overlies a barrier structure, and the barrier structure is disposed laterally between the first and second portions of the reflector electrode, in combination with the other limitations of claim 30.

Response to Arguments
Applicant's arguments filed April 13, 2022, with respect to claim 21 and its dependents, have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Shin reference.
Applicant’s arguments, see remarks, filed April 13, 2022, with respect to the rejection(s) of claim(s) 9 and its dependents under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bae, which, in combination with the teachings of Yang and Lee, discloses equal surface roughnesses as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819